DETAILED ACTION

1. It is hereby acknowledged that 16/904446 the following papers have been received and placed of record in the file: Remark date 06/17/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

..”

Information Disclosure Statement
4.  As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/03/20, 12/07/20, 04/01/21, 07/02/21, 09/28/21 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.


Claim Objections
5.	Claims 1-23 are objected to because of the following informalities: 
Claims 1 and 16 recites receiving, at a first interface of the router, a first data message in a first direction from a first machine to a second machine that also exchange data messages in a second direction from the second machine to the first machine….  By reciting at a first interface it is unclear if the following limitations are occurring at the interface or merely the a first data message.  The specification does not seem to provide further explanation.  
Appropriate correction is required.





Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1-4,6-9,11-13,15-23 are rejected under 35 U.S.C. §103 as being unpatentable over Khalid et al(US 2009/0037713) in view of   Fernando et al. (US 2016/0006654)


Regarding claim 1, Khalid teaches a method of performing stateful services comprising:
at a router:
receiving, at the router, a first data message in a first direction
from a first machine to a second machine that also exchange data messages in a second direction from the second machine to the first machine; (see Khalid paragraph [0021],[0022],[0023],[0024], [0038] explains service nodes(can be routers) forwarding data or service context with service broker and reply, echo packet, Figs.1, 2, 5, 6)  
identifying (1) a set of stateful services for the received first data message and (2)
a next hop associated with the identified set of stateful services in a first direction and a next hop associated with the identified set of stateful services in a second direction; (see Khalid paragraph 
generating and storing first and second connection tracking records for use for
subsequent data messages traversing respectively the first and second directions, (see Khalid paragraph[0027],[0028] explains memory for context redirecting   [0064] explains creating and storing service function as well as next hops) the first record identifying the next hop in the first direction, (see khalid paragraphs[0027],[0028],[0041] explains next hop)   and the second record identifying the next hop in the second direction;(see khalid paragraphs[0027],[0028],[0041] explains next hop and redirection as well,) 
forwarding the first data message to the next hop in the first direction. (see Khalid paragraph [0022],[0024],[0032],[0041] explains service features of service chain  and trace route with next hop )  
While it can be understood Khalid explains a first interface of a router does not explicitly disclose this limitation 
However analogous art Fernando( explains a service chain)  is introduced to explain a interface of a router(  paragraph [0034]) , further explains memory for forwarding and reversing flow entries as well as next hop(See paragraph [0023],[0044], [0049])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Khalid to include  Fernando’s bidirectional stickness in a network environment .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent service and application disruption (see paragraph [0002])  



Regarding claim 3, the modified Khalid taught the method of claim 2, as described above.  The modified Khalid further teaches wherein the router is a logical router and the network is a logical network. (see Fernando paragraph[0016], [0026],[0034],[0035] explains virtual machines in network, see Khalid paragraph [0056], [0059], explains logic software or hardware and devices,)  

Regarding claim 4, the modified Khalid taught the method of claim 1, as described above.  The modified Khalid further teaches wherein the identified set of stateful services is a part of a chain of a plurality of services that is identified for the received first data message. (see Kahlid paragraphs [0027],[0028], [0045] explains header for service chain;see Fernando paragraph [0027] explains forwarder encapsulating packet for service chain )  


Regarding claim 6, the modified Khalid taught the method of claim 4, wherein a service path is selected for the identified service chain, the service path comprising an ordered set of service nodes to perform the services, and the next hop in the first direction is associated with a first service node in the ordered set of service nodes.  (see Khalid paragraph [0027] explains classifier and list of nodes,[0038], [0040],[0048] explains OAM, selecting destination path or node; Fernando paragraph [0023] ,[0045],[0050]explains destination address as well as reverse flow)   

Regarding claim 7, the modified Khalid taught the method of claim 6, wherein the next hop in the second direction is associated with one of a last service node in the ordered set of service nodes and the first service node in the ordered set of service nodes. (see Khalid paragraph [0027] explains classifier and list of nodes,[0038],[0043], [0048] explains OAM, selecting destination path or node, as well as reply or response, Fernando paragraph [0023] ,[0045],[0050]explains destination address as well as reverse flow)   

Regarding claim 8, the modified Khalid taught the method of claim 6, as described above.  The modified Khalid further teaches wherein the router connects to the set of service nodes over a service logical forwarding element identified by a service virtual network identifier (SVNI). (see paragraph[0015], [0029], [0046] explains logic apparatus and service classifier as well as service nodes; Fernando paragraph [0014],[0015] explains virtual topology and machines)

Regarding claim 9, the modified Khalid taught the method of claim 6, as described above.  The modified Khalid further teaches wherein the first connection tracking record comprises (1) a service path identifier that identifies the selected service path, (2) a service index that indicates a number of services in the service path, and (3) the next hop in the first direction, a service path for the second direction is identified based on the service path selected for the first direction, and
the second connection tracking record comprises (1) a service path identifier for the identified service path for the second direction, (2) a service index that indicates a number of services in the service path identified for the second direction, and (3) the next hop in the second direction. (see Khalid paragraph [0023],[0041] explains entries and service classifier as well service path 


Regarding claim 11, the modified Khalid taught the method of claim 1, as described above.  The modified Khalid further teaches wherein the identified set of services comprises a set of services performed by a service node connected to the router at two interfaces associated with different internet protocol (IP) addresses. (see Fernando paragraph [0012],[0043],[0044] explains source and destination addresses)

Regarding claim 12, the modified Khalid taught the method of claim 11, as described above.  The modified Khalid further teaches wherein the next hop for the first direction is a first IP address associated with a first of the two interfaces and the next hop for the second direction a second IP address associated with a second of the two interfaces. (see Fernando paragraph [0012],[0043],[0044] explains source and destination addresses)

Regarding claim 13, the modified Khalid taught the method of claim 12, as described above.  The modified Khalid further teaches wherein the router is a logical router and the two interfaces are virtual interfaces. (Fernando paragraph[0016], [0026],[0034],[0035], [0044] explains virtual machines in network, see Khalid paragraph [0056], [0059], explains logic software or hardware and devices )




Regarding claim 16. A non-transitory machine readable medium storing a program for performing stateful
services, the program for execution by a set of processing units of a router, the program comprising
sets of instructions for:
at the router:
receiving, at the router, a first data message in a first direction
from a first machine to a second machine that also exchange data messages in a second direction from the second machine to the first machine; (see Khalid paragraph [0021],[0022],[0023],[0024], [0038] explains service nodes(can be routers) forwarding data or service context with service broker and reply, echo packet, Figs.1, 2, 5, 6)  
identifying (1) a set of stateful services for the received first data message and (2)
a next hop associated with the identified set of stateful services in a first direction and a next hop associated with the identified set of stateful services in a second direction; (see Khalid paragraph [0022],[0024],[0041] explains service features of service chain including firewall, as well as trace route with next hop )  

subsequent data messages traversing respectively the first and second directions, (see Khalid paragraph[0027],[0028] explains memory for context redirecting   [0064] explains creating and storing service function as well as next hops) the first record identifying the next hop in the first direction, and the second record identifying the next hop in the
second direction; (see khalid paragraphs[0027],[0028],[0041] explains next hop and redirection as well,)
forwarding the first data message to the next hop in the first direction. (see Khalid paragraph [0022],[0024],[0032],[0041] explains service features of service chain  and trace route with next hop )  
While it can be understood Khalid explains a first interface of a router does not explicitly disclose this limitation 
However analogous art Fernando( explains a service chain)  is introduced to explain a interface of a router(  paragraph [0034]) , further explains memory for forwarding and reversing flow entries as well as next hop(See paragraph [0023],[0044], [0049])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Khalid to include  Fernando’s bidirectional stickness in a network environment .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent service and application disruption (see paragraph [0002])  




Regarding claim 18, the modified Khalid taught the non-transitory machine readable medium of claim 17, as described above.  The modified Khalid further teaches wherein a service path is selected for the identified service chain, the service path comprising an ordered set of service nodes to perform the services, and the next hop in the first direction is associated with a first service node in the ordered list. (See  Khalid paragraph [0023],[0043], explains classifier and node at the edge. Fernando paragraph [0041] explains edge device and router)  


Regarding claim 19, the modified Khalid taught the non-transitory machine readable medium of claim 18, as described above.  The modified Khalid further teaches wherein the next hop in the second direction is associated with one of a last service node in the ordered set of service nodes and the first service node in the ordered set of service nodes. (see Khalid paragraph [0027] explains classifier and list of nodes,[0038],[0043], [0048] explains OAM, selecting destination path or node, as well as reply or response, Fernando paragraph [0023] ,[0045],[0050]explains destination address as well as reverse flow)   


a service path for the second direction is identified based on the service path selected for the first direction, and
the second connection tracking record comprises (1) a service path identifier that identifies
a the selected service path for the second direction, (2) a service index that indicates a number of services in the service path selected for the second direction, and (3) the next hop in the second
direction. (see Khalid paragraph [0023],[0041] explains entries and service classifier as well service path with services variables, see Fernando Fig. 2, 3 paragraphs [0025]-[0029] explains entries as for services)   


Regarding claim 21, the modified Khalid taught the non-transitory machine readable medium of claim 16, as described above.  The modified Khalid further teaches wherein the identified set of services comprises a set of services performed by a service node connected to the router at two interfaces associated with different internet protocol (IP) addresses. (see Khalid paragraph [0018], [0029], [0038],[0040],[0043] explains source and destination address;  see Fernando paragraph [0012],[0043],[0044] explains source and destination addresses, Fig.1 and 2)



Regarding claim 23, the modified Khalid taught the non-transitory machine readable medium of claim 22, as described above.  The modified Khalid further teaches wherein the router is a logical router and the two interfaces are virtual interfaces. (Fernando paragraph[0016], [0026],[0034],[0035], [0044] explains virtual machines in network, see Khalid paragraph [0056], [0059], explains logic software or hardware and devices )



8. Claim 5 are rejected under 35 U.S.C. §103 as being unpatentable over Khalid et al(US 2009/37713) in view of   Fernando et al. (US 2016/0006654) in further view of Leung (US 2018/0295053A1),  

Regarding claim 5, the modified Khalid taught the method of claim 4, as described above.  The modified Khalid alone does not explicitly disclose these limitations however combined with Leung further teaches wherein the service chain comprises at least one stateless service 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Khalid to include Leung’s service –function chaining using extended service-function proxy for service-function offload.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve load balancing across a cluster of stateful service (see paragraph [0002])  

Allowable Subject Matter
9. Claims 10 and 14 are  objected to as being upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:

Enguehard et al(US 2020/0389401A1) explains segments includes a location ID and a service ID that identifies the next hop in the chain and what service or function that network node should perform. A first segment  may instruct Network Node A to perform a NAT, a second segment may instruct Network Node B to run the packet through a firewall, and a third segment s may instruct Network Node C to perform load balancing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478